 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 41 
In the House of Representatives, U. S.,

January 13, 2009
 
RESOLUTION 
Supporting the goals and ideals of National Mentoring Month 2009. 
 
 
Whereas mentoring is a longstanding concept in which a dependable, caring adult provides guidance, support, and encouragement to facilitate a young person’s social, emotional, and cognitive development; 
Whereas research on mentoring shows that formal, high quality mentoring focused on developing the competence and character of the mentee, promotes positive outcomes such as improved academic achievement, self-esteem, social skills, and career development; 
Whereas research on mentoring also indicates strong evidence of the success in reducing substance use and abuse, academic failure, and delinquency; 
Whereas mentoring, in addition to preparing young people for school, work, and life, is also extremely rewarding for those serving as mentors; 
Whereas more than 4,200 mentoring programs in communities of all sizes across the United States focus on building strong, effective relationships between mentors and mentees; 
Whereas 3,000,000 young Americans are currently in solid mentoring relationships due to the remarkable vigor, creativity, and resourcefulness of the thousands of mentoring programs in communities throughout the Nation; 
Whereas in spite of the progress made to increase mentoring, our Nation has a serious “mentoring gap” with nearly 15,000,000 young people currently in need of mentors; 
Whereas public-private mentoring partnerships bring State and local leaders together to support mentoring programs by preventing duplication of efforts, offering training in industry best practices, and helping them make the most of limited resources to benefit the Nation’s youth; 
Whereas the designation of January 2009 as National Mentoring Month will help call attention to the critical role mentors play in helping young people realize their potential; 
Whereas the month-long celebration of mentoring will encourage more individuals and organizations, including schools, businesses, nonprofit organizations, faith institutions, and foundations, to become engaged in mentoring across our Nation; 
Whereas National Mentoring Month will, most significantly, build awareness of mentoring and encourage more people to become mentors and help close the Nation’s mentoring gap; and 
Whereas the President issued a proclamation declaring January 2009 to be National Mentoring Month and calling on the people of the United States to recognize the importance of mentoring: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of a National Mentoring Month; 
(2)recognizes with gratitude the contributions of millions of caring adults and students who are already volunteering as mentors and encourages more individuals to volunteer as mentors; and 
(3)encourages the people of our Nation to promote the awareness of, and to volunteer involvement with, youth mentoring. 
 
Lorraine C. Miller,Clerk.
